Citation Nr: 1511595	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for uterine prolapse, status post hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her Mother


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to October 2005.

This matter was previously before the Board of Veterans' Appeals (Board) in October 2010, February 2011, November 2011, and December 2012, on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In April 2010 the Veteran testified before a Decision Review Officer (DRO) in Phoenix, Arizona.

The RO, through the Appeals Management Center (AMC), has not complied with the Board's December 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (requiring the Board to ensure compliance with its remand directives).  The claim is again REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required.

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.


REMAND

THE BOARD HAS REMANDED THIS CLAIM FOUR (4) TIMES FOR CERTIFICATION AND TRANSFER IN ACCORDANCE WITH VA REGULATIONS.  THE RO/AMC HAS CONSISTENTLY FAILED TO CERTIFY THE CLAIM IN ACCORDANCE WITH 38 C.F.R. § 19.36 (2014) AND 20.1304 (2014).  See October 2010, February 2010, November 2011, and December 2012 Board Decisions.





38 C.F.R. § 19.36 and 38 C.F.R. § 20.1304(a) provide important due process safeguards for veterans seeking appellate review of an RO rating decision.

38 C.F.R. § 19.36 provides: "When an appeal is certified to the Board of Veterans' Appeals for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence."

38 C.F.R. § 20.1304(a) provides: "An appellant and his or her representative, if any, will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which they may submit a request for a personal hearing, additional evidence, or a request for a change in representation."

"Notice" is defined as written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2014).

In December 2012, the Board directed the RO/AMC to provide the Veteran with a notice letter that complies with 38 C.F.R. § 19.36 and 38 C.F.R. § 20.1304(a).  The Board specified that the letter must inform the Veteran and her representative that the Veteran has 90 days following the mailing of the notice letter to submit additional evidence and/or request a personal hearing or a change in representation.

In March 2014, the RO confirmed the Veteran's new address in Colorado and returned duplicate evidence to the Veteran at this address.  In a March 31, 2014 letter the RO stated that the appeals period for her service-connection claim had expired and that the September 2009 rating decision was final.  The March 2014 letter also stated that new and material evidence is required to reopen the claim.

In May 2014, the RO issued a Supplement Statement of the Case, which continued to deny service connection for uterine prolapse.  A June 18, 2014 letter stated that the RO/AMC had satisfied the Board's December 2012 remand directives.  The letter also stated: "If you [the Veteran] want to send the Board additional evidence concerning your appeal, submit a new request to appear personally before the Board to present testimony, or appoint a representative or change your representative, you must explain to the Board in writing why you could not send your request or new evidence to the Board earlier.  The Board will then determine whether to grant your request or accept your new evidence."  The June 2014 letter instructed the Veteran to send any additional evidence/documentation directly to the Board.

The March 31, 2014 letter incorrectly stated that the September 2009 rating decision had become final.  The Veteran perfected her appeal in June 2010.  June 2010 Substantive Appeal (VA Form 9).  Consequently, the claim of service connection for uterine prolapse, status post hysterectomy will become final only after the Board decides the claim.  See 38 C.F.R. § 20.1104 (2014).

Similarly, the June 18, 2014 letter incorrectly stated that the Veteran would need to explain in writing why any new evidence and/or new requests for a hearing or a change in representation were not submitted prior to the decision being certified and transferred to the Board.  Sections 19.36 and 20.1304(a) do not require the Veteran to explain why new evidence and/or a new request were not submitted prior to certification and transfer; rather, the regulations provide that the Veteran has 90 days to submit any new evidence and/or requests.  Id.

The RO/AMC has yet to certify the Veteran's claim of service connection for uterine prolapse or notify her of the provisions of 38 C.F.R. § 19.36 and 20.1304(a); consequently, the Board must remand the claim.  See Stegall, 11 Vet. App. at 268. 






The claim is remanded to the RO/AMC for the following actions:

1. The RO/AMC must ensure that future mailings are sent to the Veteran's current address.

2. Request that the Veteran identify and/or secure any relevant private medical records (PMRs) or non-medical records that are not part of the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that she can submit any copies of the unavailable records in her possession.

3. Obtain any outstanding VA medical records (VAMRs) from March 2014 onward and associate them with the claims file.

4. Complete any additional development, to include providing the Veteran with a VA examination and/or readjudicating the claim, that may be warranted based on the current evidence and/or any ADDITIONAL EVIDENCE GENERATED BY THIS REMAND.  If the claim is readjudicated and the benefits sought are not granted, furnish the Veteran and her representative with a Supplemental Statement of the Case (SSOC).  Afford a reasonable opportunity for the Veteran and/or her representative to respond to the SSOC before the record is certified and transferred to the Board for further review.




5. THEN, PROVIDE THE VETERAN AND HER REPRESENTATIVE WITH WRITTEN NOTIFICATION OF CERTIFICATION OF THE APPEAL IN ACCORDANCE WITH 38 C.F.R. § 19.36 (2014).  

IN OTHER WORDS, SEND THE VETERAN AND HER REPRESENTATIVE A LETTER NOTIFYING THEM THAT THE CLAIM IS BEING CERTIFIED TO THE BOARD FOR REVIEW:

TELL THE VETERAN:

THAT SHE HAS 90 DAYS FOLLOWING THE MAILING OF THE NOTICE LETTER OR UNTIL THE DATE THE BOARD ISSUES THE DECISION, WHICHEVER COMES FIRST, TO SUBMIT A REQUEST FOR:

A) A PERSONAL HEARING;

B) ADDITIONAL EVIDENCE; AND

C) A CHANGE IN REPRESENTATION.








DO NOT TELL THE VETERAN ANY INFORMATION WHICH IS INCONSISTENT WITH PARAGRAPHS A), B), OR C) ABOVE. IN PARTICULAR, DO NOT TELL THE VETERAN:

THAT SHE HAS LESS THAN 90 DAYS WITHIN WHICH TO EXERCISE HER CHOICES ABOVE; OR THAT SHE MUST SUBMIT NEW AND MATERIAL EVIDENCE FOR REVIEW OF HER CLAIM; OR THAT SHE MUST EXPLAIN WHY SHE COULD NOT EXERCISE THESE CHOICES EARLIER. 

6. Finally, ENSURE THAT THE VETERAN IS CORRECTLY ADVISED UNDER 38 C.F.R. § 19.36 and 38 C.F.R. § 20.1304(a). IF SHE IS NOT ADVISED CORRECTLY, OF THE THREE (3) COMPONENTS AS NOTED UNDER PARAGRAPH 5, PLEASE ENSURE THAT SHE IS ADVISED CORRECTLY AND THE VETERAN RECEIVES NO INFORMATION THAT IS INCONSISTENT WITH THE THREE (3) COMPONENTS OF PARAGRAPH 5.  Then review the claims file to ensure compliance with the Board's remand directives and that all necessary development has been fully completed.  If any development, to include compliance with the Board's remand directives, is incomplete, take appropriate corrective action(s). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




